DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2020, 03/27/2020, and 04/05/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The initialed and date copies of applicants’ IDS forms 1449 are attached to this instant Office Action.
With the exception of Non-Patent Literature No. 1 in the IDS filed on 10/01/2018, the information disclosure statement (IDS) filed on 10/01/2018 appear to be in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Regarding NPL Cite No. 2 of the IDS filed 10/01/2018, the citation fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP 609 because the applicant has not provided a written English-language translation of a non-English-language document, or portion thereof. See 37 CFR 1.98(a)(3). The IDS has been placed in the application file, but the information referred to in Cite No. 1 has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of 

Status of Claims
Amended claims submitted on 10/01/2018 are being considered in this Office Action.
Claims 1-8 are considered in this Office Action. Claims 1-8 are currently pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
a two-dimensional image data acquisition unit in claims 1, 7, and 8;
a three-dimensional data acquisition unit  in claims 1, 5, 7, and 8;
a geological data acquisition unit in claims 1-3 and 7;
an event position data acquisition unit  in claims 5 and 8;
a position data acquisition unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The claim limitations “a two-dimensional image data acquisition unit”, “a three-dimensional data acquisition unit”, “a geological data acquisition unit”, “an event position data acquisition unit”, and “a position data acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts to support the claimed function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a two-dimensional image data acquisition unit”, “a three-dimensional data acquisition unit”, “a geological data acquisition unit”, “an event position data acquisition unit”, and “a position data acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1, 4-6, and 8 rejected under 35 U.S.C. 103 as being unpatentable over Roderick Mark Steele (WO Publication No. WO 2013/170348 A1, hereinafter “Steele”) in view of Robert Lindores (US 2012/0101796 A1, hereinafter “Lindores”).
Claims 1:
Steele teaches:
A construction management system comprising: a two-dimensional image data acquisition unit configured to acquire two-dimensional image data of a target captured by an imaging device provided at a work machine (i.e. Cameras 12 may be mounted to a front side of vehicle 18. The Camera is used to acquire two-dimensional image data of a target) ;(Fig. 4, para [0041] and [0043]); a three-dimensional data acquisition unit attached to the work machine and configured to acquire three-dimensional data of the target (i.e. Data processing device 14 generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras);(Fig. 4 and 9, para[0041]); 
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Lindores discloses:
an input unit configured to input geological data to the two- dimensional image data (develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310 as described in [0098]); and a geological data acquisition unit configured to add the input geological data to the three-dimensional data (i.e., model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310); (fig. 13, para[0098]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include geological data into the generation of a 3-D representation of a work area/field, because it is useful to capture a good quality three-dimensional representation of a work target using soil mapping.

Claim 4:
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Lindores discloses:
The construction management system according to claim 1, wherein the geological data includes a geology, soil properties, a rock quality, stiffness of ground, or a position of a boundary between geologies ([i.e., soil data 415, crop data 420 and climate data 425 may also be inputs to the database 429 and processor 430 although not all of these data may be needed for every application. All of the data sources 405 through 425, and other data not shown, are georeferenced. Each data point (soil type, crop type, climate history, NDVI from various sources, etc.) is associated with a location specified in latitude and longitude or any other convenient mapping coordinate system.); (para [0050]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include geological data into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.

Claim 5:
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Lindores discloses:
The construction management system according to claim 1, comprising an event position data acquisition unit configured to acquire event position data indicating a position of an event occurring at the target(while, fig. 13 and  para[0098] model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310, para [0101] model generator 1360 can access weather data (e.g., weather data 1330 of FIG. 13) in the development of model 1370 through a private source of weather data 1330 is weather records maintained by the owner of field 1201, wherein the position data is field 1201), wherein the three-dimensional data acquisition unit is configured to add information about the event and the event position data to the three-dimensional data (further, para [0101] Using this data, model generator 1360 can include in model 1370 a prediction of water runoff patterns (event data) at field 1201(position data) based upon the available data. Model 1370 can also predict soil erosion, flooding, or other effects at field 1201 based upon the topographic data, soil composition, and weather data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include add information about the event and the event position data to into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.

Claim 6:
Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Lindores discloses:
The construction management system according to claim 5, wherein the event includes an eruption of water from ground, or an increase in a work load (while, fig. 13 and  para[0098] model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310, para [0101] model generator 1360 can access weather data (e.g., weather data 1330 of FIG. 13) in the development of model 1370 through a private source of weather data 1330 is weather records maintained by the owner of field 1201, wherein the position data is field 1201.  Using this data, model generator 1360 can include in model 1370 a prediction of water runoff patterns (event data) at field 1201(position data) based upon the available data (Examiner notes: which will result in an increase in work load). Model 1370 can also predict soil erosion, flooding, or other effects at field 1201 based upon the topographic data, soil composition, and weather data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include add information about the event and the event position data, wherein event includes an increase in a work load into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.
Claim 8:
Steele teaches:
A construction management system comprising: a three-dimensional data acquisition unit attached to 10a work machine and configured to acquire three-dimensional data of a work target (i.e. Cameras 12 may be mounted to a front side of vehicle 18. The Camera is used to acquire two-dimensional image data of a target) ;(Fig. 4, para [0041] and [0043]) while (i.e. Data processing device 14 generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras);(Fig. 4 and 9, para[0041]); 
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a 3D representation of the portion of mining excavation based on the captured images from cameras, Steele does not explicitly teach the following limitations, however, analogous reference Lindores discloses:
n event position data acquisition unit configured to acquire event position data indicating a position of an event occurring at the work target,(while, fig. 13 and  para[0098] model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a 3-D map (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310, para [0101] model generator 1360 can access weather data (e.g., weather data 1330 of FIG. 13) in the development of model 1370 through a private source of weather data 1330 is weather records maintained by the owner of field 1201, wherein the position data is field 1201), wherein the three-dimensional data acquisition unit is configured to add information about the event and the event position data to the three-dimensional data acquired by the three-dimensional data acquisition unit. (further, para [0101] Using this data, model generator 1360 can include in model 1370 a prediction of water runoff patterns (event data) at field 1201(position data) based upon the available data. Model 1370 can also predict soil erosion, flooding, or other effects at field 1201 based upon the topographic data, soil composition, and weather data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include add information about the event and the event position data to into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Lindores in view of  Joshua Shuler (US 2016/0275211 A1, hereinafter “Shuler”, filing date: 03/19/2015).
Claim 2:
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from at least two cameras and Lindores teaches using geological data to develop a 3-D map of a defined area, Steele does not explicitly teach the following limitations, Lindores does not explicitly teach how the area is define, however, analogous reference Shuler discloses:  
The construction management system according to claim 1, wherein the geological data includes at least a boundary between geologies, and the geological data acquisition unit is configured to add first geological data to three-dimensional data corresponding to one side of the boundary between geologies, and is configured to add second geological data to three-dimensional data corresponding to another side of the boundary between geologies (i.e., The system 100 may access databases either locally or remotely (e.g., over the networks 134). The databases may include, as examples, map databases 146, including digital globe imagery; USDA soil type databases 148, that specify soil types based on past or present USDA soil sampling; and field boundary databases 150, that define geographical boundaries around specific regions of interest, such as specific fields para [0025]. While para [0027] describe generating 3D representation using 2D captured digital data).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele and Lindores with Shuler to include geographical boundaries around specific regions of interest data into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.

Claim 3:
 Shuler discloses:  
The construction management system according to claim 1, wherein the geological data acquisition unit is configured to add the geological data to a geological region defined based on the boundary between geologies, or add the geological data to a partial region in the three-dimensional data (i.e., The system 100 may access databases either locally or remotely (e.g., over the networks 134). The databases may include, as examples, map databases 146, including digital globe imagery; USDA soil type databases 148, that specify soil types based on past or present USDA soil sampling; and field boundary databases 150, that define geographical boundaries around specific regions of interest, such as specific fields para [0025]. While para [0027] describe generating 3D representation using 2D captured digital data).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele and Lindores with Shuler to include geographical boundaries around specific regions of interest data into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steele in view of Lindores in view of James Barfield (US 2015/0155007 A1, hereinafter “Barfield”).
Claims 7:
Steele teaches:
A construction management system comprising: a two-dimensional image data acquisition unit configured to acquire two-dimensional image data of a target captured by an imaging device provided at a (i.e. Cameras 12 may be mounted to a front side of vehicle 18. The Camera is used to acquire two-dimensional image data of a target);( Fig. 4, para [0041] and [0043]); 
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a digital 3D representation of the portion of mining excavation based on the captured images from cameras, however, analogous reference Lindores discloses:
a geological data acquisition unit configured to acquire AM 70040547.1Application No. Not Yet Assigned 4Docket No.: 1451345.731US9First Preliminary Amendmentgeological data about a geology of a ground surface included in the two-dimensional image data;  (i.e., model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a model (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310); (fig. 13, para[0098]).
a position data acquisition unit configured to acquire position data at a time point at which the two-dimensional image data is captured by the imaging device (i.e., (fig. 13, para [0098]).model generator (e.g., model generator 1360 of FIG. 13) of computer system 750 accesses the topographic data 1310 and develops a model (e.g., model 1370) which conveys the contours of field 1201 based upon the received position and elevation data comprising topographic data 1310, while para [0089] describes receiving GPS data); and a storage unit (fig. 8 data storage unit);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include geological data and position data into the generation of a model representation of a work area/field, because it is useful to capture a good quality model representation of a work target using soil mapping.
While Steele teaches acquiring a 2D image data and converting to generate signals 16a representative of a model representative of the portion of mining excavation based on the captured images from at least two cameras and Lindores teaches using geological data to develop a model of a defined area, Lindores does not explicitly teach how the area is define, however, analogous reference Barfield discloses:  
((para [0058-0059]) describe an input model such as 2D or 3D images or maps of the location and environmental data 107 may include information on i.e., the weather at the time and the location, this data may be communicated directly from input module 202 to generation module 204 or stored in storage module 206).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Steele with Lindores to include store acquired data such as position data, 2D data, and geological (environmental data) with a timestamp for future use, because it is useful to capture a good quality model representation of a work target using soil mapping and storing captured data for future model generation use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 6201883 B1
Topography measuring device
Mizui; Seiichi
US 20160321763 A1
CONSTRUCTION PLANNING SYSTEM
Shike; Chikashi
US 20100245347 A1
EXTRACTION OF DEPOSITIONAL SYSTEMS
Dorn; Geoffrey A. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683